Name: 90/93/EEC: Commission Decision of 20 December 1989 establishing a Community support framework for assistance from the European Social Fund in respect of objectives 3 and 4 in the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  Europe;  EU finance
 Date Published: 1990-03-13

 Avis juridique important|31990D009390/93/EEC: Commission Decision of 20 December 1989 establishing a Community support framework for assistance from the European Social Fund in respect of objectives 3 and 4 in the Federal Republic of Germany (Only the German text is authentic) Official Journal L 064 , 13/03/1990 P. 0018 - 0019*****COMMISSION DECISION of 20 December 1989 establishing a Community support framework for assistance from the European Social Fund in respect of objectives 3 and 4 in the Federal Republic of Germany (Only the German text is authentic) (90/93/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness, and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 10 (3) thereof, Having regard to the opinion of the Committee of the European Social Fund, Whereas, under the terms of Article 10 (3) of Regulation (EEC) No 2052/88, the Commission, on the basis of plans for combating long-term unemployment and promoting the occupational integration of young people submitted to it by Member States, within the framework of the partnership and in agreement with the Member State concerned, establishes the Community support framework for the attainment of objectives 3 and 4; Whereas, under the terms of the second paragraph of the said Article, the Community support framework must cover in particular the specific priorities adopted, the forms of assistance, the indicative financing plan and the duration of the assistance; Whereas Articles 8 et seq. (Title III) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 (2), lay down the conditions for drawing up and implementing the Community support frameworks; Whereas Council Regulation (EEC) No 4255/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the European Social Fund (3) sets out the conditions for implementing this financial instrument; Whereas the Government of the Federal Republic of Germany has presented its plan setting out measures for combating long-term unemployment and for promoting the occupational integration of young people; Whereas this Community support framework has been drawn up in agreement with the Member State concerned within the framework of the partnership as defined by Article 4 of Regulation (EEC) No 2052/88; Whereas this Community support framework covers the whole of the territory of the Federal Republic of Germany; Whereas the guidelines (4) adopted by the Commission (89/C 45/04) in application of Article 4 of Regulation (EEC) No 4255/88 set out the Community choices and criteria concerning action to combat long-term unemployment and to promote the occupational integration of young people; Whereas this Decision is in conformity with the opinion of the Committee of the European Social Fund; Whereas, pursuant to Article 10 (2) of Regulation (EEC) No 4253/88 this Decision will be addressed to the Member State as a declaration of intent; Whereas, pursuant to Article 20 (1) and (2) of Regulation (EEC) No 4253/88, the budgetary commitments concerning the contribution by the Structural Funds towards financing the assistance covered by the Community support frameworks will be the subject of subsequent Commission Decisions when the relevant measures are approved, HAS DECIDED AS FOLLOWS: Article 1 The Community support framework for assistance from the European Social Fund in respect of objectives 3 and 4 for the whole of the territory of the Federal Republic of Germany is hereby approved for the period 1 January 1990 to 31 December 1992. The Commission hereby declares its intention to contribute to the implementation of the Community support framework in accordance with the conditions set out therein and in conformity with the rules and guidelines governing the operation of the European Social Fund. Article 2 The main elements of the Community support framework shall be the following: (a) the specific priorities chosen: - for objective 3: priority 1: measures to assist women and other groups of long-term unemployed who encounter particular difficulty in entering the employment market: (a) disabled persons, (b) women, (c) migrant workers, priority 2: training measures adapted to the specific needs of the long-term unemployed, priority 3: aid for the recruitment and employment of the long-term unemployed, - for objective 4: priority 1: measures to assist women and other groups who encounter particular difficulty in entering the employment market: (a) disabled persons, (b) women, (c) migrant workers, (d) other disadvantaged young people, priority 2: training in the new technologies, priority 3: transnational and innovatory measures; (b) an outline of the forms of assistance, which will be implemented mainly in the form of operational programmes; (c) an indicative financial plan setting out the financial envelopes, which amount to ECU 1 405 327 million for the total period concerned, of which ECU 573 million will be borne by the European Social Fund and the remainder by the national, regional or local public authorities. Roughly the amount can be broken down as follows: - ECU 271 731 million for objective 3, - ECU 296 113 million for objective 4, - ECU 5 156 million for Article 1 (2) of Regulation (EEC) No 4255/88. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 20 December 1989. For the Commission Vasso PAPANDREOU Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1. (3) OJ No L 374, 31. 12. 1988, p. 21. (4) OJ No C 45, 24. 2. 1989, p. 6.